Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162692                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  BUDDY A. LEWIS, SR., Deceased,                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 162692
                                                                    COA: 350247
                                                                    MCAC: 18-000008
  LEXAMAR CORP., ZURICH AMERICAN
  INSURANCE CO., and GALLAGHER
  BASSETT SERVICES,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing whether the appellant’s
  injuries arose out of and in the course of his employment with appellee LexaMar Corp.
  such that LexaMar Corp. is required to pay compensation under MCL 418.301(1). See
  Smith v Chrysler Group, LLC, 331 Mich App 492, 497-498 (2020); Larson, Workers’
  Compensation Law § 27.03(1)(c)(2019). The appellant’s brief shall be filed by October
  25, 2021, with no extensions except upon a showing of good cause. In the brief, citations
  to the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellees shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. A reply, if any, must be filed by the appellant within 14 days of being
  served with the appellees’ brief. The parties should not submit mere restatements of their
  application papers.

         The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
  appellant and 20 minutes for the appellees. MCR 7.314(B)(2).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2021
           a0623
                                                                               Clerk